Citation Nr: 1013139	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected degenerative 
joint disease and degenerative disc disease of the low back, 
prior to August 12, 2002.

2.  Entitlement to an increased rating in excess of 20 
percent disabling for service-connected degenerative joint 
disease and degenerative disc disease of the low back, 
beginning October 1, 2002.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to 
October 1948, May 1949 to April 1950, December 1950 to 
January 1952, and March 1952 to March 1967, during World War 
II, the Korean Conflict, peacetime, and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which granted service 
connection for degenerative joint disease of the lumbar 
spine, and assigned a 10 percent rating, effective March 6, 
1997.  

In a June 2008 rating decision, the RO granted a temporary 
total rating for the Veteran's lumbar spine disability from 
August 12, 2002, to September 30, 2002, based on surgical or 
other treatment necessitating convalescence, and assigned a 
20 percent rating beginning October 1, 2002. Although the RO 
granted an increased rating in excess of 10 percent 
disabling, a 20 percent rating is less than the maximum 
available rating; thus, the issue of entitlement to an 
increased rating for degenerative joint disease and 
degenerative disc disease of the lumbar spine remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
the issues are as captioned above.  

In February 2010, the Veteran testified before the 
undersigned via video conference.  A copy of the hearing 
transcript is of record and has been reviewed.      

The Board notes that during the pendency of this appeal, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim 
is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  Although the Court is clear that in an 
increased rating claim, TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability when such claim is raised by the record, review 
of the record reveals that the Veteran had a separate claim 
pending for TDIU, which was granted effective September 10, 
2008.  See June 2009 Rating Decision.  As such, the Rice 
case need not be considered in adjudicating the claims on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating in excess of 
20 percent disabling for service-connected degenerative 
joint disease and degenerative disc disease of the low back, 
beginning October 1, 2002, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 12, 2002, the Veteran's service-
connected lumbar spine disability was manifested by 
complaints of pain and x-ray evidence of degenerative 
changes with slight limitation of motion.

2.  The medical evidence prior to August 12, 2002, does not 
more nearly document pathology more nearly approximating a 
finding of moderate or severe limitation of motion in the 
lumbar spine; a finding of lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; or a finding of 
lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space.  
Objective range of motion testing of the lumbar spine 
demonstrated 0 to 90 degrees flexion, 0 to 20 degrees 
extension, 0 to 15 degrees of lateral flexion, and 0 to 40 
degrees of axial rotation.  
 
3.  The medical evidence prior to August 12, 2002 does not 
support a finding of greater functional impairment due to 
pain or limitation of motion on use.  

4.  Evidence has not been received tending to show that the 
Veteran service-connected lumbar spine disability required 
frequent hospitalization, was unusual, or caused marked 
interference with employment prior to August 12, 2002.


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 10 
percent disabling for service-connected degenerative joint 
disease and degenerative disc disease of the low back were 
not met for any time period prior to August 12, 2002.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40. 4.45, 
4.59,  4.71a, Diagnostic Codes 5003-5295 (1996-2002); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Veteran's increased rating claim arises from a grant of 
service connection and his disagreement with the assignment 
of a 10 percent initial rating for his lumbar spine 
disability following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the increased evaluation 
claim, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton 
v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Regardless, although VA was not required to do so, VA 
provided the Veteran with of the requirements under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in a 
March 2006 notice letter and a September 2008 attachment to 
a notice letter.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, Vazquez-Flores was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an 
increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all 
assistance provisions of VCAA.  The evidence of record 
contains the veteran's service treatment records and post-
service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in May 1996 
regarding the Veteran's lumbar spine disability.  The VA 
examination report obtained is thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  There has been no 
indication that there exists relevant medical or other 
evidence reflecting greater pathology of the lumbar spine 
prior to August 12, 2002.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to 
the higher initial rating for the lumbar spine for the 
evaluation period prior to August 12, 2002.



Merits of the Increased Rating Claim Prior to August 12, 
2002

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination, and 
the evidence as a whole, may yield a rating which accurately 
reflects all elements of disability, including the effects 
on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will 
be assigned.  Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Initially, the Board notes that during the pendency of the 
Veteran's appeal, the criteria for rating spine disabilities 
were amended.  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. pt. 4).  At that time, VA also reiterated 
changes, which were effective September 23, 2002, to 
Diagnostic Code 5293 (now classified as Diagnostic Code 
5243) for intervertebral disc syndrome (IDS).  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of 
the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, since the Board is addressing only the issue 
of entitlement to an increased initial rating in excess of 
10 percent disabling for service-connected degenerative 
joint disease and degenerative disc disease of the low back, 
prior to August 12, 2002, in this portion of its decision, 
only the law in effect prior to the September 26, 2003, 
amendments regarding rating the Veteran's service-connected 
lumbar spine disability will be applied in this case, 
specifically 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295 
(1996-2002).

In this case, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Codes 5242, Degenerative 
Arthritis of the Spine, and assigned a 10 percent disability 
rating, effective March 6, 1997.  See January 2007 Rating 
Decision.  However, as noted above, prior to September 26, 
2003, Diagnostic Codes 5235-5243 were not yet in effect; 
thus, the Veteran is more correctly rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5295 (1996-2002).  

Under such regulations, degenerative arthritis established 
by X-ray findings was rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5295 (1996-2002).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  Id.  In the 
absence of limitation of motion, a 10 percent evaluation 
applies with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints.  Id.  Further, a 20 
percent evaluation applies with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  For the purpose of rating disability from arthritis, 
the spine is considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5290 provided ratings based on limitation of 
motion of the cervical spine.  Slight limitation of motion 
of the cervical spine was to be rated 10 percent disabling; 
moderate limitation of motion of the cervical spine was to 
be rated 20 percent disabling; and severe limitation of 
motion of the cervical spine was to be rated 30 percent 
disabling.   38 C.F.R. § 4.71a (1996-2002). 

Diagnostic Code 5291 provided ratings based on limitation of 
motion of the dorsal spine.  Slight limitation of motion of 
the dorsal spine was to be rated noncompensable (0 percent) 
disabling; moderate limitation of motion of the dorsal spine 
was to be rated 10 percent disabling; and severe limitation 
of motion of the dorsal spine was to be rated 20 percent 
disabling.   Id. 

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine was to be rated 10 percent disabling; 
moderate limitation of motion of the lumbar spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the lumbar spine was to be rated 40 percent disabling.   
Id.   

Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  A 40 percent evaluation 
was also warranted when only some of the symptoms listed 
above were present, if there was also abnormal mobility on 
forced motion.  Id. 

The words "slight," "moderate," and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Analysis

Prior to August 12, 2002, evidence relevant to the Veteran's 
lumbar spine disability includes a May 1996 compensation and 
pension (C&P) examination report from the Denver VA Medical 
Center (VAMC) regarding the Veteran's lumbar spine 
disability.  Upon physical examination of the lumbar spine, 
the examiner noted no tenderness on palpation and ranges of 
motion were 0 to 90 degrees flexion, 0 to 30 degrees 
extension, and 0 to 35 degrees of right and left lateral 
rotation.  See May 1996 C&P Examination Report.  

MRIs of the lumbar spine revealed degenerative changes 
including degenerative disc disease of the lumbar spine.  
See June 1997 MRI Report, Denver VAMC; September 1999 MRI 
Report, Denver VAMC; December 2001 MRI Report from Dr. 
G.G.K.Y.; April 2002 MRI Report drom Dr. G.G.K.Y.  

In April 1997, the Veteran received private treatment from 
Dr. G.G.K.Y. for his increased lumbar spine pain.  The 
private physician noted complaints of low back pain 
following an in-service fall.  Upon physical examination, 
the Veteran was noted as having pain on extension, a normal 
gait, non-tenderness over the spine, and kyphosis at the 
thoracolumbar junction.  The Veteran was assessed with low 
back pain and degenerative disc disease of the lumbar spine.  
See April 1997 Consultation Report.  In an April 2002 
Private Treatment Report from Dr. G.G.K.Y., the Veteran 
complained of increased low back pain in the last year 
aggravated by walking, standing, and sitting.  The private 
physician noted that the Veteran moves his lumbar spine 
freely, but there was pain at the extremes of right lateral 
flexion and "moderate decreased range of motion of the 
lumbar spine."  No range of motion testing results were 
included in the report.  The private physician also noted 
tenderness over the upper lumbar spine.  See April 2002 
Private Treatment Report from Dr. G.G.K.Y.

Treatment records from the Denver VAMC include the Veteran's 
complaints of increased low back pain and various diagnoses 
of low back pain and lumbar stenosis.  See April 2000 
Ambulatory Care Outpatient Note; November 2000 Ambulatory 
Care Outpatient Note; March 2001 Ambulatory Care Outpatient 
Note; May 2001 Ambulatory Care Outpatient Note; October 2001 
Ambulatory Care Outpatient Note; December 2001 Progress 
Note; March 2002 Low Back Examination Report; May 2002 
Neurosurgery Clinic Note; July 2002 Neurosurgery Note.  In a 
July 2002 Neurosurgery Note, the Veteran complained of low 
back pain increasing in intensity in the past year.  Upon 
physical examination, alignment and curvature of the lumbar 
spine were normal, and no spinal tenderness, paraspinal 
tenderness, or paraspinal spasm was noted.  Range of motion 
of the lumbar spine was 0 to 90 degrees flexion, 0 to 20 
degrees extension, 0 to 15 degrees of lateral flexion, and 0 
to 40 degrees of axial rotation.  The examiner assessed 
lumbar stenosis.  

Based on the above discussed evidence, an increased initial 
rating in excess of 10 percent disabling for service-
connected degenerative joint disease and degenerative disc 
disease of the low back is not warranted for any period 
prior to August 12, 2002.  The evidence of record for that 
period does not show moderate or severe limitation of motion 
in the lumbar spine; lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; or lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space, to warrant a rating in 
excess of 10 percent disabling under the regulations 
previously in effect during the appeals period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5295 (1996-2002).  

In this regard, based on the above medical findings prior to 
the regulation changes in September 26, 2003, forward 
flexion of the lumbar spine was no worse that 90 degrees.  
Although the Veteran's private physician Dr. G.G.K.Y. 
indicated that the Veteran had "moderate decreased range of 
motion of the lumbar spine," as noted, no range of motion 
results were noted.  April 2002 Private Treatment Report 
from Dr. G.G.K.Y.  Further, range of motion testing revealed 
that forward flexion of the lumbar spine was no worse than 
90 degrees.  See May 1996 C&P Examination Report; July 2002 
Neurosurgery Note.   Thus, the notation of "moderate 
decreased range of motion of the lumbar spine" is not 
supported by objective testing and thus inconsistent with 
the preponderance of the evidence, namely the May 1996 C&P 
Examination Report and July 2002 Neurosurgery Note findings 
of normal range of motion to slight limitation of motion.  
The evidence of record also fails to reveal lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; or 
severe lumbosacral strain with findings of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, and narrowing 
or irregularity of the joint space.  

The Board notes that the Veteran's claims folder contains 
treatment records from the Fitzsimons Army Medical Center, 
which includes complaints of low back pain and x-ray 
evidence of degenerative changes of the lumbar spine.  See 
December 1982 Progress Note; February 1985 Progress Note; 
March 1989 Progress Note.  However, such treatment records 
do not include notations of treatment regarding the 
Veteran's lumbar spine disability beginning March 1997 when 
the effective date of service connection for such disability 
was established.  Further, the Fitzsimons Army Medical 
Center records are not thorough and do not contain 
sufficient information to decide the issue on appeal, 
specifically physical examinations of the lumbar spine 
including range of motion testing.  

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability rating is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted, range of motion 
testing revealed that forward flexion of the lumbar spine 
was no worse that 90 degrees.  See May 1996 C&P Examination 
Report; July 2002 Neurosurgery Note.  Since there is no 
documented evidence of flare-ups and significantly no 
additional loss in range of motion upon repetitive use 
testing, no additional functional loss during flare-ups is 
noted without speculation, and no finding of additional 
functional loss during flare-ups can be ascertained.  
Consequently, the Board finds no symptoms or pathology 
creating impairment that would warrant an increased rating 
for greater limitation of motion due to weakness, 
fatigability, incoordination, or pain on lumbar spine 
motion.  Essentially, such pathology has already been 
factored into the assignment of the 10 percent evaluation.  

In light of the above discussion, the evidence of record 
does not support an initial rating in excess of 10 percent 
disabling for the Veteran's service-connected lumbar spine 
disability, prior to August 12, 2002, based on functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of the lumbar spine under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).    

Extraschedular Considerations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected lumbar spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected lumbar spine disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran 
was frequently hospitalized for his service-connected lumbar 
spine disability or that the lumbar spine disability caused 
marked interference with employment at any time prior to 
August 12, 2002.  Further, the evidence fails to show that 
the disability picture created by the lumbar spine 
disability was exceptional or unusual for that time period.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case for the period prior to August 12, 
2002. 

The preponderance of the evidence is against the Veteran's 
increased initial disability rating in excess of 10 percent 
for degenerative joint disease and degenerative disc disease 
of the low back, prior to August 12, 2002.  As such, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
Veteran; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).    


ORDER

Prior to August 12, 2002, entitlement to an increased 
initial rating in excess of 10 percent disabling for 
service-connected degenerative joint disease and 
degenerative disc disease of the low back is denied.


REMAND

The Veteran also seeks an increased rating in excess of 20 
percent disabling for service-connected degenerative joint 
disease and degenerative disc disease of the low back 
disability, beginning October 1, 2002.  Based on review of 
the record, the Board finds that further development is 
necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the spine in August 2003.  The record 
contains subsequent statements from the Veteran to the 
effect that his lumbar spine disability has worsened.  See 
February 2010 Board Hearing Transcript.  The Board notes 
that although physical examination of the Veteran's lumbar 
spine was conducted in a January 2009, VA examination 
regarding the Veteran's claim for a total rating based on 
individual unemployability, the record contains subsequent 
statements from the Veteran to the effect that his lumbar 
spine disability has worsened.  See id.  Thus, the Board 
finds that a more contemporaneous VA examination is needed 
in order to assess the current severity of the Veteran's 
service-connected lumbar spine disability.  The fulfillment 
of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2009).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should also obtain the 
Veteran's current treatment records 
regarding his lumbar spine from the 
Denver VAMC and associate these records 
with the claims folder.  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the Veteran should be afforded a 
VA spine examination by a medical 
provider skilled in the diagnosis and 
treatment of spine disabilities to 
determine the current nature and extent 
of his service-connected lumbar spine 
disability.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All recommended tests and 
studies, including x-ray studies, deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

The examiner is specifically requested 
to describe applicable ranges of lumbar 
spine motion (flexion, extension and 
rotation) in terms of degrees.  
The examiner should indicate (a) whether 
there is unfavorable ankylosis of the 
entire spine or the thoracolumbar spine 
(38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine); (b) whether there is favorable 
ankylosis of the thoracolumbar spine 
(38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine); (c) whether there is forward 
flexion of the thoracolumbar spine of 30 
degrees or less (38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine); or (d) whether 
there is intervertebral disc syndrome 
(IDS), and if so, if there are 
incapacitating episodes having a total 
duration of at least four during the 
last 12 months (38 C.F.R. § 4.71a, 
Formula for Rating IDS Based on 
Incapacitating Episodes).   

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent the 
Veteran's service-connected lumbar spine 
disability affects his ability to work. 

The claims folder, a copy of this 
REMAND, and a copy of the general 
rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased rating in 
excess of 20 percent disabling for 
service-connected degenerative joint 
disease and degenerative disc disease of 
the low back disability, beginning 
October 1, 2002.  All applicable laws 
and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of the examinations 
requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that, 
pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).   This claim must be afforded 
expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


